06/09/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0199


                                           DA 20-0199


 LAURENCE STEWART,                                                       FILED
                Plaintiff and Appellant,                                 JUN 0 9 2020
                                                                       Bowen Greenwood
                                                                    CI
         v.                                                           egtiafnM2
                                                                          r          3urt



 MONTANA STATE PRISON,et al.,

                Defendants and Appellees.


         Appellees have moved to dismiss the appeal in this matter on the grounds that the
Appellant Laurence Stewart is deceased. No representative for Appellant's estate has
appeared in this matter and Appellees, via counsel, assert that they are unaware of the
appointment ofsuch.
         IT IS THEREFORE ORDERED that if a representative for the Estate does not
appear by July 1, 2020, this matter shall be DISMISSED without further Order of this
Court.
         The Clerk is directed to provide copies of this Order to all counsel of record.
         Dated this   Iday of June, 2020.


                                                                 Chief Justice